[1] This is an appeal from an order terminating an extended period of redemption from a mortgage foreclosure. The redemption period was extended under the provisions of chapter 178, Laws 1935. Respondent in its brief sets forth, and the order appealed from states, that at the hearing which culminated in the order appealed from, certain evidence was introduced. This evidence is not made a part of the record on appeal. After the filing of respondent's brief, appellant moved that the record be remanded that it might be properly settled by the trial court. From the record it appears that none of the testimony given at the hearing was taken by a reporter, and no record *Page 631 
thereof was kept. In Schurman v. Schurman, 60 S.D. 489,245 N.W. 39, this court outlined the procedure to be followed necessary to settle the record in appealing from an order. Clearly, under the rules announced in that case, there would be no object in remanding this record in view of the fact that no record was kept of the testimony given at the hearing.
[2] Appellant contends that the court was without jurisdiction to enter the order terminating the extended period of redemption. Under the provisions of section 7 of said chapter 178, Laws 1935, this contention is without merit. That section provides that "the Court in all cases reserves jurisdiction to alter, modify or entirely revoke the order made."
We are of the opinion that the order was entered upon a proper application, and that the said order should be in all things affirmed.
All the Judges concur.